                Case 3:20-cv-05458-RSM Document 41 Filed 02/09/21 Page 1 of 3




1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT TACOMA

8

9
       ARLEN AND ROBIN SARKISSIAN,                        Case No. 3:20-cv-05458-RSM
10
                          Plaintiffs,
11
                                                        STIPULATION AND ORDER TO DISMISS
                v.
12                                                      DEFENDANT EQUIFAX INFORMATION
       SELECT PORTFOLIO SERVICING, INC., a              SERVICES, LLC.
13     foreign corporation, EQUIFAX
       INFORMATION SERVICES, LLC, a foreign             NOTE ON MOTION CALENDAR: February
14     limited liability company, and EXPERIAN          8, 2021
       INFORMATION SOLUTIONS, INC., a
15     foreign corporation,

16                            Defendants.

17

18              IT IS HEREBY STIPULATED by and between Plaintiffs Arlen and Robin Sarkissian and
19
     Defendant Equifax Information Services, LLC., that the above-captioned action has been settled and
20
     agree for it to be dismissed with prejudice pursuant the Rule 41(a)(1) of the Federal Rules of Civil
21
     Procedure. Each party shall bear its own costs and attorneys’ fees incurred herein.
22
                IT IS SO STIPULATED.
23

24

25                                                                                       Baxter & Baxter, LLP
      Page 1-        STIPULATION OF DISMISSAL WITH PREJUDICE                        8835 SW Canyon Lane, Suite 130
                                                                                          Portland, OR 97225
26                   BETWEEN PLAINTIFFS AND DEFENDANT EQUIFAX                         (503) 297-9031 (Telephone)
                                                                                       (503) 291-9031 (Facsimile)
                     INFORMATION SERVICES, LLC
                     (Case No. 3:20-cv-05458-RSM)
                Case 3:20-cv-05458-RSM Document 41 Filed 02/09/21 Page 2 of 3




1    Dated: February 8, 2021                 Respectfully Submitted

2                                            By: s/ Kirsten N. Baxter
                                             Justin M. Baxter, WSBA ID 39182
3                                            justin@baxterlaw.com
                                             Kirsten N. Baxter, WSBA ID 43929
4
                                             kirsten@baxterlaw.com
5                                            BAXTER & BAXTER, LLP
                                             8835 SW Canyon Lane, Suite 130
6                                            Portland, Oregon 97225
                                             Telephone (503) 297-9031
7                                            Attorneys for Plaintiffs

8                                            /s/ Helen M. McFarland
                                             ____________________________________
9                                            Helen M. McFarland, WSBA 51012
                                             hmcfarland@seyfarth.com
10
                                             SEYFARTH SHAW, LLP
11                                           999 Third Avenue, Suite 4700
                                             Seattle, WA 98104
12                                           Telephone (206) 946-4923
                                             Facsimile (206) 299-9974
13                                           Attorneys for Defendant Equifax Information Services
                                             LLC
14
                                             /s/ Garret Garfield
15                                           ____________________________________
                                             Garret Garfield, WSBA No. 48375
16
                                             Holland & Knight
17                                           601 SW Second Avenue, Suite 1800
                                             Portland, Oregon 97204
18                                           Phone 503.517.2931 | Fax 503.241.8014
                                             for Defendant Select Portfolio Servicing, Inc.
19

20   IT IS SO ORDERED.
21   Dated this 9th day of February, 2021.
22

23

24
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
25                                                                                  Baxter & Baxter, LLP
      Page 2-     STIPULATION OF DISMISSAL WITH PREJUDICE                      8835 SW Canyon Lane, Suite 130
                                                                                     Portland, OR 97225
26                BETWEEN PLAINTIFFS AND DEFENDANT EQUIFAX                       (503) 297-9031 (Telephone)
                                                                                  (503) 291-9031 (Facsimile)
                  INFORMATION SERVICES, LLC
                  (Case No. 3:20-cv-05458-RSM)
                Case 3:20-cv-05458-RSM Document 41 Filed 02/09/21 Page 3 of 3




1                                      CERTIFICATE OF SERVICE

2
            I hereby certify under penalty of perjury under the laws of the State of Washington that on
3
     February 8, 2021 I electronically filed the foregoing with the Clerk of Court using the CM/ECF
4

5    system which will send notification of such filing to all registered CM/ECF participants in the case.

6

7    Executed on February 8, 2021 at Beaverton, Oregon.

8                                                                s/ Kirsten N. Baxter
                                                                 Kirsten N. Baxter, WSBA ID 43929
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                                        Baxter & Baxter, LLP
      Page 3-     STIPULATION OF DISMISSAL WITH PREJUDICE                            8835 SW Canyon Lane, Suite 130
                                                                                           Portland, OR 97225
26                BETWEEN PLAINTIFFS AND DEFENDANT EQUIFAX                             (503) 297-9031 (Telephone)
                                                                                        (503) 291-9031 (Facsimile)
                  INFORMATION SERVICES, LLC
                  (Case No. 3:20-cv-05458-RSM)
